DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [0002] discloses “Silicomp”.  Examiner is unaware of this word as a known industry term.  Clarification of the meaning of the word “Silicomp” is appreciated.  Paragraphs [0036] and [0037] disclose “shroud segment 12”, but callout number “12” is not found in the figures.  Paragraphs [0040] and [0041] disclose the phrase “an exterior the component”.  This appears to be a typo, and clarification is requested.  In paragraph [0047], “and inlet” should read –an inlet--.
Appropriate correction is required.
Claim Objections
Claims 2-9, 11-16 and 19 are objected to because of the following informalities:  In line 1 of each of claims 2-9, 11-16 and 19, “Claim” should read –claim--.  Appropriate correction is required.
In claim 6, line 6, “proximate the an inlet” should read –proximate an inlet--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 13 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 discloses a positioning of the counterflow cooling channels “relative to a hot gas path flow”.  It is unclear if this hot gas path flow is specific to the ceramic matrix composite component or if it could be any hot gas path flow.
With regard to claim 5, in that claim 5 depends directly from claim 4, claim 5 is similarly rejected.
Claim 7 discloses a cooling channel has an “over-under design”.  It is not clear what is meant by this term and the Specification does not provide clarification thus rendering the claim indefinite.
Claim 7 discloses “a plurality of turns to increase a length” and “to increase a pressure drop”.  Claim 7 does not disclose from what baseline measurement the length and pressure drop are increased, thus rendering the claim indefinite.
Claim 13 discloses “the plurality of cooling channels” five times but does not disclose if the first or second plurality of cooling channels is being referred to, thus rendering the claim indefinite.
With regard to claim 14, in that claim 14 depends directly from claim 13, claim 14 is similarly rejected.
Claim 14 discloses a cooling channel has an “over-under design”.  It is not clear what is meant by this term and the Specification does not provide clarification thus rendering the claim indefinite.
Claim 14 discloses “a plurality of turns to increase a length” and “to increase a pressure drop”.  Claim 14 does not disclose from what baseline measurement the length and pressure drop are increased, thus rendering the claim indefinite.
Double Patenting
Claims 15 and 16 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 8 and 9, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAP 2021/0199013 (Read et al. hereinafter).
With regard to claim 1, Read et al. discloses a ceramic matrix composite component (Title), comprising:
a plurality of longitudinally extending ceramic matrix composite plies forming a densified body (Abstract and paragraph [0039]); and
a plurality of elongated functional features (90a, 90b, 90c) formed therein the densified body, wherein each of the plurality of functional features (90a, 90b, 90c) is configured longitudinally extending and in alignment with the plurality of ceramic matrix composite plies (98), wherein each of the plurality of elongated functional features (90a, 90b, 90c) includes at least one of an inlet (92a, 92b, 92c) configured in cross-ply configuration and an outlet (Fig. 3) configured in cross-ply configuration, the plurality of elongated functional features (90a, 90b, 90c) configured to provide a flow of fluid from a fluid source to an exterior of the ceramic matrix composite component, wherein the plurality of functional features (90a, 90b, 90c) are configured in alternating flow configuration.
With regard to claim 2, Read et al. discloses the ceramic matrix composite component of claim 1, wherein the plurality of elongated functional features (90a, 90b, 90c) are enclosed within the densified body.
With regard to claim 3, Read et al. discloses the ceramic matrix composite component of claim 1, wherein the plurality of elongated functional features (90a, 90b, 90c) comprise a plurality of counterflow cooling channels.
With regard to claim 4, insofar as claim 4 is definite, Read et al. discloses the ceramic matrix composite component of claim 3, wherein the plurality of counterflow cooling channels extend longitudinally from forward (LE) to aft (TE) relative to a hot gas 
With regard to claim 8, Read et al. discloses the ceramic matrix composite component of claim 1, wherein the ceramic matrix composite component is a hot gas path turbine component (paragraph [0003]).
With regard to claim 9, Read et al. discloses the ceramic matrix composite component of claim 8, wherein the hot gas path turbine component is selected from the group consisting of a combustor liner, a blade, a shroud, a nozzle, a nozzle end wall, and a blade platform (paragraph [0003]).
With regard to claims 15 and 16, in that claims 15 and 16 are duplicates of claims 8 and 9, claims 15 and 16 are similarly rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Read et al.
With regard to claim 5, insofar as claim 5 is definite, Read et al. discloses the ceramic matrix composite component of claim 4 but does not explicitly disclose wherein the plurality of counterflow cooling channels define a plurality of forward flowing fluid flowpaths and a plurality of aft flowing fluid flowpaths in an alternating configuration.  Read et al. does disclose wherein the flowpaths are in a counterflow, alternating configuration, but the embodiment explicitly shown does not show that they are forward flowing fluid flowpaths and aft flowing fluid flowpaths, but rather shows them as flowing in a circumferential direction.
Read et al. goes on to disclose that the “number and orientation of cooling channels can be varied as needed to meet thermal and mechanical stress requirements” (paragraph [0029]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Read et al. by changing the orientation of the cooling channels such that the plurality of counterflow cooling channels define a plurality of forward flowing fluid flowpaths and a plurality of aft flowing fluid flowpaths in an alternating configuration as taught in paragraph [0029] of Read et al. for the purposes of meeting varied thermal and mechanical stress requirements.
With regard to claim 6, the Read et al. modification with regard to claim 5 discloses the ceramic matrix composite component of claim 1, wherein a first portion of the plurality of cooling channels include a forward flowing fluid contained therein, a second portion of the plurality of cooling channels include an aft flowing fluid contained 
It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 7, insofar as claim 7 is definite, the Read et al. modification with regard to claim 5 discloses the ceramic matrix composite component of Claim 6, wherein the third portion of the plurality of cooling channels are configured having an over-under design and a plurality of turns to increase a length of the plurality of aft flowing fluid flowpaths and to increase a pressure drop of an aft flowing fluid contained therein.
With regard to claim 10, the Read et al. modification with regard to claim 5 discloses a ceramic matrix composite component, comprising:
a plurality of longitudinally extending ceramic matrix composite plies forming a densified body;
a first plurality of cooling channels (90a, 90b, 90c) formed therein the densified body and defining an aft flowing fluid flowpath from a fluid source to an exterior of the ceramic matrix composite component, wherein each of the first plurality of 
a second plurality of cooling channels (90a, 90b, 90c) formed therein the densified body and defining a forward flowing fluid flowpath from a fluid source to an exterior of the ceramic matrix composite component, wherein each of the second plurality of cooling channels (90a, 90b, 90c) is configured longitudinally extending, in alignment with the plurality of ceramic matrix composite plies, having an inlet configured in cross-ply configuration, 
wherein the first plurality of cooling channels and the second plurality of cooling channels are configured in alternating flow configuration.
With regard to claim 11, in that claim 11 is substantially the same as claim 2, claim 1 is similarly rejected.
With regard to claim 12, the Read et al. modification with regard to claim 5 discloses the ceramic matrix composite component of claim 10, wherein each of the first plurality of cooling channels and the second plurality of cooling channels further includes a fluid outlet (Fig. 3).
With regard to claim 13, insofar as claim 13 is definite, the Read et al. modification with regard to claim 5 discloses the ceramic matrix composite component of claim 10, wherein a first portion of the plurality of cooling channels include a forward flowing fluid contained therein, a second portion of the plurality of cooling channels include an aft flowing fluid contained therein and a third portion of the plurality of cooling channels include an aft flowing fluid contained therein, wherein an inlet (92a) for the first 
It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 14, insofar as claim 14 is definite, the Read et al. modification with regard to claim 5 discloses the ceramic matrix composite component of claim 13, wherein the third portion of the plurality of cooling channels are configured having an over-under design and a plurality of turns to increase a length of the plurality of aft flowing fluid flowpaths and to increase a pressure drop of an aft flowing fluid contained therein.
Claim Rejections - 35 USC § 103
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Read et al. in view of USPAP 2016/0060115 (La Forest et al. hereinafter).
With regard to claim 17, Read et al. discloses a method of forming a ceramic matrix composite (CMC) product comprising:
forming a CMC preform comprising a matrix precursor and a plurality of reinforcing fibers; 
performing:

Read et al. does not disclose forming a CMC preform comprising a matrix precursor, a plurality of reinforcing fibers and a plurality of sacrificial fibers; 
performing one of:
removing the one or more sacrificial fibers such that a plurality of elongated functional features are formed along the CMC preform in a counterflow configuration; or
applying a fluid infiltrant to the CMC preform thereby densifying the CMC preform, and performing the other of:
removing the one or more sacrificial fibers such that a plurality of elongated functional features are formed along the CMC preform in a counterflow configuration; or
applying a fluid infiltrant to the CMC preform thereby densifying the CMC preform.  Read et al. provides braided fiber sleeves (96) to define the cooling channels as opposed to using sacrificial fibers.
LaForest et al teaches the use of sacrificial fibers (22) to create channels (26) in a composite material.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Read et al. by forming the cooling channels using sacrificial fibers as taught in LaForest et al. for the purposes of preventing reducing overall weight of the article because the sacrificial fibers are removed, leaving only the cooling channels (Abstract of LaForest et al.)
With regard to claims 18, 19 and 20, in that claims 18, 19 and 20 are substantially the same as claims 3, 4 and 8, respectively, claims 18, 19 and 20 are similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP 20210/095573 and USP’s 7,186,360, 8,257,809, 10,384,981, 11,085,302, 11,085,326 and 11,085,332 all disclose CMC components with integrated cooling channels for gas turbine engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745